PER CURIAM.
Gabriel Alvaro Seaff-Martinez appeals the district court’s November 10, 2004, order denying his § 3582(c)(2) motion for reduction of sentence. A district court does not have jurisdiction to rule in a case that is on appeal, despite a decision by our court, until a mandate has been issued. Zaklama v. Mount Sinai Med. Ctr., 906 F.2d 645, 649 (11th Cir.1990). We did not issue our mandate as to the initial appeal of Appellant’s § 3582 motion until November 16, 2004. Therefore the district court lacked jurisdiction to enter its November 10, 2004 order. Appellant’s filing of a motion for reconsideration in the district *240court on November 22, 2004, does not cure the district court’s initial jurisdictional deficiency. Accordingly, the district court’s orders of November 10, 2004 and February 3, 2005 are VACATED.